 

Exhibit 10.4

SETTLEMENT AGREEMENT AND

GENERAL RELEASE OF CLAIMS

This Settlement Agreement and General Release of Claims (“Agreement”) is entered
into as of November 8, 2010 (the “Effective Date”), by and among JK&B Capital IV
and JK&B Capital IV QIP (collectively, “JK&B”), and Tom Neustaetter
(“Neustaetter”), individually and in his capacity as attorney-in-fact for and on
behalf of the ColdSpark Shareholders (as defined herein), on the one hand, and
BakBone Software Incorporated (the “Company”), on the other hand (all of the
foregoing, including the ColdSpark Shareholders, collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Neustaetter are parties to that certain Agreement and
Plan of Merger dated as of May 11, 2009, by and among the Company, Chickasaw
Acquisition Corporation, Chickasaw Acquisition Corporation II, ColdSpark, Inc.
(“ColdSpark”) and Neustaetter as stockholder representative (the “ColdSpark
Merger Agreement”);

WHEREAS, pursuant to the ColdSpark Merger Agreement, the Company was obligated
to, among other things, make certain cash payments to JK&B and the other
shareholders of ColdSpark listed on Annex A hereto (collectively, the “ColdSpark
Shareholders”);

WHEREAS, as the Effective Date, the aggregate amount of the cash payments still
owed by the Company to the ColdSpark Shareholders pursuant to the ColdSpark
Merger Agreement is $6,625,000 (the “Residual Cash Obligation”);

WHEREAS, the Company believes that it has valid indemnity claims against the
ColdSpark Shareholders pursuant to the ColdSpark Merger Agreement that remain
unresolved (“Indemnity Claims”);

WHEREAS, contemporaneously with the entering into of this Agreement, the Company
is entering into an Arrangement Agreement with Quest Software, Inc. (“Quest”)
and Bolts Acquisition Corporation, a wholly-owned subsidiary of Quest, pursuant
to which Quest is acquiring all of the outstanding equity interests in the
Company (the “Arrangement Agreement”);

WHEREAS, it has been proposed in connection with the Arrangement and other
transactions contemplated by the Arrangement Agreement, that the ColdSpark
Shareholders agree that upon the consummation of such transactions, the Company
shall be obligated to pay only $4,106,000 of the Residual Cash Obligation, that
the remainder of the Residual Cash Obligation be irrevocably waived in full and
forgone by the ColdSpark Shareholders, and the Company agree to release any
Indemnity Claims it may otherwise have;

WHEREAS, the Company, on the one hand, and the holders of the Company’s Series A
Preferred Stock, no par value (the “VantagePoint Shareholders”), on the other
hand, are concurrently entering into an Agreement, dated as of the date hereof
(the “VantagePoint Agreement”), providing, among other things, for a reduction,
contingent upon the consummation of the Arrangement, in the amount of cash that
such holders will receive upon consummation of the Arrangement below their
respective preference amounts as set forth in Article I, Section (A)(2)(a), of
Schedule A to the Restated Articles of Continuance of the Company; and

WHEREAS, in view of all of the foregoing, the Parties desire to enter into this
Agreement and General Release of Claims.

AGREEMENT



--------------------------------------------------------------------------------

 

NOW WHEREFORE, in consideration of the covenants and agreements contained
herein, JK&B, Neustaetter (individually and as attorney-in-fact for and on
behalf of the ColdSpark Shareholders) and the Company agree to the following
terms and conditions:

1. Incorporation of Recitals. The foregoing recitals are incorporated herein by
reference and made a part of this Agreement.

2. Agreement as to Residual Cash Obligation. JK&B and Neustaetter (individually
and as attorney-in-fact for and on behalf of the ColdSpark Shareholders),
subject to the termination provisions of this Agreement, hereby irrevocably
agree that upon the consummation of the Arrangement and the other transactions
contemplated by the Arrangement Agreement, the aggregate amount of the Residual
Cash Obligation owed to the ColdSpark Shareholders (including JK&B),
collectively, shall be $4,106,000, and further irrevocably agree that neither
the Company nor Quest shall, from and after such consummation, be obligated to
any of the ColdSpark Shareholders for any additional amount in respect of the
Residual Cash Obligation or any other matter arising under the ColdSpark Merger
Agreement. The portion of the Residual Cash Obligation payable upon the
consummation of the Arrangement and the other transactions contemplated by the
Arrangement Agreement, and the portion of the Residual Cash Obligation that is
being forgone and waived by the ColdSpark Shareholders by reason of the
agreements and compromises set forth in this Agreement, shall be allocated among
the ColdSpark Shareholders in the same proportions that they would have, but for
this Agreement, been entitled to receive the full amount of the Residual Cash
Obligation. The Company understands that the monies to be distributed to the
ColdSpark Shareholders pursuant to this Agreement shall be subject to the terms
of ColdSpark Merger Agreement, including, without limitation, the provision in
Section 7.6(d) thereof allowing Neustaetter to receive reimbursement for any and
all expenses, charges, and liabilities, including attorneys’ fees, reasonably
incurred in the performance of his duties as Stockholder Representative. Nothing
in this Agreement shall in any way adversely affect the entitlement of the
ColdSpark Shareholders to receive any shares of Common Stock of the Company that
are otherwise distributable to them, pursuant to the terms of the ColdSpark
Merger Agreement, upon the consummation of the transactions contemplated by the
Arrangement Agreement.

3. Release by the Company. The Company, on behalf itself and each of its
predecessors, successors, assigns, directors, officers, employees, affiliates,
representatives or agents (the “Company Related Parties”), effective upon and
subject to the consummation of the Arrangement, automatically and without any
further action on the part of any party hereto, does hereby unequivocally,
irrevocably and unconditionally release, surrender, acquit and forever discharge
(the “Company Release”) each of JK&B, Neustaetter (both individually and as and
as attorney-in-fact for each of the ColdSpark Shareholders), each ColdSpark
Shareholder and all of their respective members, affiliates and partners, and
their respective directors, managing directors, members, partners, agents,
representatives, officers, and employees (each, a “Shareholder Released Party”
and collectively, the “Shareholder Released Parties”), from any and all actions,
causes of action, claims, suits, covenants, contracts, controversies,
agreements, promises, indemnities, damages, judgments, remedies, demands and
liabilities, of any nature whatsoever, known or unknown, fixed or contingent, in
law, at equity or otherwise (collectively, “Company Claims”), whether direct,
derivative or otherwise, which have been, may be or ever could be asserted
against any of the Shareholder Released Parties, either for itself or otherwise
for or on behalf of any other person or entity against any of the Shareholder
Released Parties, relating to any Company Claims arising out of, relating to or
in connection with (i) any act, omission, event, occurrence, or nonoccurrence
from the beginning of time to the execution of this Agreement, arising out of or
relating to the ColdSpark Merger Agreement or any related document or instrument
or any of the transactions contemplated thereby, including the Indemnity Claims,
(ii) any ColdSpark Shareholder’s investment in the Common Stock of the Company
or other business relationship with the Company or (iii) this Agreement, the
Arrangement Agreement and the transactions contemplated thereby, whether
asserted or claimed prior to, at or after the date hereof (each, a “Company
Released Claim” and collectively, the “Company Released Claims”);

 

2



--------------------------------------------------------------------------------

provided, however, that a Company Released Claim shall exclude any Company Claim
to enforce this Agreement or for a ColdSpark Shareholder’s breach of this
Agreement or breach of any agreement between a ColdSpark Shareholder and Quest
(other than the ColdSpark Merger Agreement or any agreements contemplated
thereby). From and after the consummation of the Arrangement, the Company, on
behalf of itself and each of the Company Related Parties, hereby unequivocally,
unconditionally and irrevocably agrees not to, directly or indirectly, initiate
proceedings with respect to, institute, assert or threaten to assert any Company
Released Claim. This Company Release shall constitute a complete defense to any
Company Released Claim. The Parties hereby acknowledge and agree that the
execution of this Agreement shall not constitute an acknowledgment of or an
admission by the Company or any Company Released Party of the existence of any
such claims or of liability for any matter or precedent upon which any liability
may be asserted.

4. Release by ColdSpark Shareholders. Each of JK&B and Neustaetter (individually
and as attorney-in-fact for and on behalf of the ColdSpark Shareholders), on
behalf of himself and each of his predecessors, successors, assigns, directors,
officers, employees, affiliates, representatives or agents (the “Shareholder
Related Parties”), effective upon and subject to the consummation of the
Arrangement, automatically and without any further action on the part of any
party hereto, does hereby unequivocally, irrevocably and unconditionally
release, surrender, acquit and forever discharge (the “Shareholder Release”) the
Company and each of its predecessors, successors, assigns, directors, officers,
employees, affiliates, representatives or agents (each, a “Company Released
Party” and collectively, the “Company Released Parties”), from any and all
actions, causes of action, claims, suits, covenants, contracts, controversies,
agreements, promises, indemnities, damages, judgments, remedies, demands and
liabilities, of any nature whatsoever, known or unknown, fixed or contingent, in
law, at equity or otherwise (collectively, “Shareholder Claims”), whether
direct, derivative or otherwise, which have been, may be or ever could be
asserted against any of the Company Released Parties, either for himself or
otherwise for or on behalf of any other person or entity against any of the
Company Released Parties, relating to any Shareholder Claims arising out of,
relating to or in connection with any act, omission, event, occurrence, or
nonoccurrence from the beginning of time to the execution of this Agreement,
arising out of or relating to the ColdSpark Merger Agreement or any related
document or instrument or any of the transactions contemplated thereby, whether
asserted or claimed prior to, at or after the date hereof (each, a “Shareholder
Released Claim” and collectively, the “Shareholder Released Claims”); provided,
however, that a Shareholder Released Claim shall exclude any Shareholder Claim
to enforce the Arrangement Agreement or for the Company’s breach of this
Agreement. From and after the consummation of the Arrangement, each Shareholder,
on behalf of itself and each of the Shareholder Related Parties, hereby
unequivocally, unconditionally and irrevocably agrees not to, directly or
indirectly, initiate proceedings with respect to, institute, assert or threaten
to assert any Shareholder Released Claim. This Shareholder Release shall
constitute a complete defense to any Shareholder Released Claim. The Parties
hereby acknowledge and agree that the execution of this Agreement shall not
constitute an acknowledgment of or an admission by any Shareholder or
Shareholder Related Party of the existence of any such claims or of liability
for any matter or precedent upon which any liability may be asserted.

5. Release of Unknown Claims. The Company, JK&B and Neustaetter (individually
and as attorney-in-fact for and on behalf of the ColdSpark Shareholders) (each,
a “Releasor”), on behalf of itself or himself and each of its or his Company
Related Parties and Shareholder Related Parties (each, a “Related Party”), as
the case may, hereby expressly waives any rights or benefits available under the
provisions of Section 1542 of the California Code, which is quoted as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.”

 

3



--------------------------------------------------------------------------------

 

Each undersigned Releasor, on behalf of itself or himself and each of its or his
Related Parties, fully understands the statutory language of said section and
nevertheless elects to and hereby does release each of the Company Released
Parties and Shareholder Released Parties (each, a “Released Party”), as the case
may be, from all claims it or he may have against any of them, whether known or
unknown, arising from the subject matter of the Company Release and the
Shareholder Release, as the case may be, and specifically waives any rights
which it or he may have under said section. Each undersigned Releasor, on behalf
of itself or himself and each of its or his Related Parties, fully understands
that if the facts with respect to this Company Release and Shareholder Release,
as the case may be, are found hereafter to be other than or different from the
facts now believed to be true, it or he expressly accepts and assumes the risk
of such possible difference in fact notwithstanding any such differences.

6. Successors. This Agreement shall be binding upon the Parties, and their
heirs, representatives, executors, administrators, successors, insurers, and
assigns, and shall inure to the benefit of each and all of the Parties and each
of the ColdSpark Releasees and the Company Releasees, and their heirs,
representatives, executors, administrators, successors, and assignees. The
rights of each Released Party under this Agreement shall be in addition to any
rights such person may have under any agreement of any Released Party with the
Releasor. These rights shall survive consummation of any acquisition of the
Company by Parent and are intended to benefit, and shall be enforceable by, each
Released Party and its, his or her successors, assigns, heirs, executors and
representatives. The obligations of the Related Parties under this Agreement
shall not be terminated or modified in such a manner as to adversely affect the
rights of any Released Party under this Agreement without the prior consent of
such affected Released Party.

7. Amendments or Modifications. This Agreement may not be amended or modified
except by a writing signed by each of the Parties hereto, or their duly
authorized representatives.

8. Termination. This Agreement (a) may be terminated by JK&B and Neustaetter
upon written notice to the Company at any time following amendment of the
Arrangement Agreement to alter the amount of any of the consideration payable
thereunder or the structure of the acquisition of the Company pursuant thereto
or amendment of the VantagePoint Agreement, and (b) shall terminate as to each
of the Parties (automatically and without any action on the part of any Party
hereto) upon the earliest to occur of (i) the mutual written consent of the
Parties or (ii) the date of termination of the Arrangement Agreement in
accordance with its terms. From and after any such termination of this
Agreement, no Party shall have any rights or obligations hereunder and this
Agreement (including the ColdSpark Shareholders’ waiver of their rights to
receive the full amount of the Residual Cash Obligation and the mutual releases
set forth herein) shall be null and void and have no effect. Notwithstanding the
foregoing, Sections 10 through 18 of this Agreement shall survive the
termination hereof.

9. Representation of Neustaetter. Neustaetter hereby represents and warrants to
the Company that he is the duly authorized agent and attorney-in-fact for each
of the ColdSpark Shareholders, and in such capacity has the right, power and
authority to bind each of the ColdSpark Shareholders to the terms of this
Agreement as if each of the ColdSpark Shareholders were a direct party hereto.

10. Applicable Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of California without regard, to the
fullest extent permitted by law, to the conflicts of laws provisions thereof
which might result in the application of the laws of any other jurisdiction. THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT.

 

4



--------------------------------------------------------------------------------

 

11. Counterparts. This Agreement may be executed (including by facsimile or
portable document format (pdf)) in separate counterparts, each of which will be
deemed to be an original and all of which taken together will constitute one and
the same agreement.

12. Competency of Parties. The Parties, and each of them, acknowledge, warrant,
represent and agree that in executing and delivering this Agreement, they do so
freely, knowingly and voluntarily, that they had an opportunity to and did
discuss its terms and the implications thereof with legal counsel, that they are
fully aware of the contents and effect thereof and that such execution and
delivery is not the result of any fraud, duress, mistake or undue influence
whatsoever.

13. Entirety of Agreement. The Parties hereto acknowledge and agree that this
instrument and any other instruments specifically referred to herein constitute
and contain the entire agreement and understanding concerning the subject matter
between the Parties and supersede and replace all prior negotiations and
proposed agreements, whether written or oral. The Parties, and each of them,
warrant that no other party or agent or attorney of any other party has made any
promise, representation or warranty whatsoever not contained herein to induce
them to execute this instrument and the other documents referred to herein. The
Parties, and each of them, represent that they have not executed this instrument
or the other documents in reliance on any promise, representation or warranty
not contained herein. Notwithstanding the generality of the foregoing, nothing
is this Agreement is intended to, and does not, take away any rights any Party
has under the Arrangement Agreement.

14. Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction will be applied against any Party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, (c) the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, but rather shall be deemed to be followed by the words
“without limitation,” and (d) the words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
assigned to such terms by the Arrangement Agreement.

15. Headings. The descriptive headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

16. Enforcement. Should any action be brought to enforce any of the terms or
conditions of this Agreement, the Parties and each of them agree that such
action will be filed in the California Superior Court for a county of competent
jurisdiction. Upon the conclusion of the dispute, the prevailing Party shall be
entitled to recover all costs and expenses incurred in the prosecution or
defense of that action and in the collection of any judgment obtained, including
attorneys’ fees.

17. Severability. Should any part, term or provision of this Agreement be
declared or determined by any court or other tribunal to be illegal, invalid or
unenforceable, any illegal, invalid or unenforceable part, term or provision
shall be deemed stricken from this Agreement and all of the other parts, terms
and provisions of this Agreement shall remain in full force and effect to the
fullest extent permitted by law.

18. Further Assurances. The Parties agree to perform in good faith such acts and
to prepare and execute such documents and stipulations as are reasonably
required to perform the covenants and satisfy the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

 

19. Arbitration.

(a) The party or parties initiating the arbitration, on the one hand, and the
other parties against whom relief is sought as a result of such arbitration, on
the other, shall together select one neutral arbitrator from the JAMS panel
list; provided, that if they are unable to reach agreement with respect to the
arbitrator, the arbitrator shall be chosen within 10 days after the filing of
the request for arbitration of such Dispute in accordance with the JAMS
appointment rules.

(b) The arbitration proceedings shall be conducted on an expedited basis in San
Francisco, California. Proceedings in arbitration shall be scheduled to begin no
more than 30 days after the filing of the request for arbitration of such
Dispute and to conclude no later than 120 days after the filing of such request.
All hearings, unless otherwise agreed to by the involved parties, shall be held
in San Francisco, California.

(c) The parties to this Agreement who are parties in an arbitration proceeding
shall be permitted to obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the arbitrator
shall be permitted, in his or her discretion, to set parameters on the timing
and/or completion of this discovery and to order additional pre-hearing exchange
of information, including exchange of summaries of testimony or exchange of
statements of positions.

(d) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose.

(e) The parties shall each bear all their own costs, legal fees and expenses,
irrespective of which party is the prevailing party in the arbitration. The
arbitrator shall only be authorized to, and shall only have the consent of the
parties to, interpret and apply the terms and provisions of this Agreement in
accordance with the laws of the State of California. The arbitrator shall not be
authorized to, and shall not, order any remedy not permitted by this Agreement
and shall not change any term or provision of this Agreement, deprive any party
of any remedy expressly provided hereunder or provide any right or remedy that
has not been expressly provided hereunder.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

JK&B CAPITAL IV By:  

/s/ Tom Neustaetter

Its:   Managing Director JK&B CAPITAL IV QIP By:  

/s/ Tom Neustaetter

Its:   Managing Director

/s/ Tom Neustaetter

Tom Neustaetter, individually and as attorney-in-fact for each of the ColdSpark
Shareholders BAKBONE SOFTWARE INCORPORATED By:  

/s/ Steve Martin

Its:   Senior Vice President, Chief Financial   Officer and Interim Chief
Executive Officer

 

7



--------------------------------------------------------------------------------

 

ANNEX A

COLDSPARK SHAREHOLDERS

JK&B Capital IV

JK&B Capital IV QIP

Gregor Freund

Kelly Wanser

Scott Brown

Larry Baird

Jonathan Barbato

Dan Goldstein

Jordan Graham

William C. Martin

Elizabeth Bornhorst

John Meier

Maria Rothschild

Jerome Wanser

Warren Zelller

Anthony Ferelli

Bo Young

James and Linda Wanser

Thomas Wanser

Richard Navarro

Douglas Gourlay

Tim Megaw

 

8